DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1, 3a, 3b, 5, & 6 each include an unlabeled blank box in dashed-lines, which is also not discussed in the specification, this element should be identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2, Line 4, “if” should be --when--; 
Claim 3, Line 1, “if” should be --when--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13 & 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-12, & 14 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Tozawa et al (US 2009/0288408 A1).
	Tozawa et al disclose a hydraulic circuit (e.g. Fig. 5), comprising: a hydraulic displacement unit (8bmc) for driving an implement (8bm); a hydraulic machine (84as, 26) fluidly connected or selectively fluidly connected with the hydraulic displacement unit, the hydraulic machine having a fixed hydraulic displacement; an electric machine (87) drivingly engaged or selectively drivingly engaged with the hydraulic machine; a hydraulic pump (17A) fluidly connected or selectively fluidly connected with the hydraulic displacement unit, the hydraulic pump having a variable hydraulic displacement; and an electric motor (22) drivingly engaged or selectively drivingly engaged with the hydraulic pump.  The hydraulic circuit further comprising an energy storage device (23) electrically connected to the electric machine, the electric machine and the hydraulic machine configured to be operated in a drive mode for driving the hydraulic displacement unit; wherein in the drive mode the electric machine is operated as an electric motor converting energy stored in the energy storage device into mechanical energy for driving the hydraulic machine, and the hydraulic machine is operated as a hydraulic pump (84as) for pressurizing the hydraulic displacement unit; wherein the energy storage device comprises an accumulator (Para. [0040]), the electric machine and the hydraulic machine configured to be operated in a recuperation mode for recuperating energy from or via the hydraulic displacement unit; wherein in the recuperation mode the hydraulic machine is operated as a hydraulic motor (26) for driving the electric machine, and the electric machine is operated as a generator for charging the energy storage device; and the e.g. rod side connection) and a second fluid port (e.g. head side connection), wherein the hydraulic machine is selectively fluidly connected with the first fluid port of the hydraulic displacement unit; the hydraulic machine is selectively fluidly connected with the first fluid port of the hydraulic displacement unit via either one of: a first fluid line (48) for pressurizing the hydraulic displacement unit via the first fluid line, and a second fluid line (56) for recuperating energy from or via the hydraulic displacement unit via the second fluid line; the hydraulic circuit further comprising a first valve (49) for selectively blocking a flow of fluid between the hydraulic machine and the hydraulic displacement unit through the first fluid line, and further comprising a second valve (58) for selectively blocking a flow of fluid between the hydraulic machine and the hydraulic displacement unit through the second fluid line; the hydraulic pump is selectively fluidly connected with either one of the first fluid port of the hydraulic displacement unit and the second fluid port of the hydraulic displacement unit; and the first fluid port of the hydraulic displacement unit and the second fluid port of the hydraulic displacement unit are in selective fluid communication with one another via a one-way valve (54), the one way valve configured to permit a flow of fluid from the second fluid port of the hydraulic displacement unit to the first fluid port of the hydraulic displacement unit through the one-way valve, and the one-way valve configured to block a flow of fluid from the first fluid port of the hydraulic displacement unit to the second fluid port of the hydraulic displacement unit through the one-way valve.  


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, and its dependent claims, the recited control, by a control unit, of the electric machine and electric motor based on requested and threshold flow rates; regarding Claim 13 the recited details of the control valve are an unobvious improvement over the prior art; and regarding Claim 15 the further requirement of a further hydraulic pump drivingly engaged or selectively drivingly engaged with the electric motor; wherein the further hydraulic pump is fluidly connected or selectively fluidly connected with the at least one steering cylinder, with the at least one brake cylinder, and with the at least one heat exchanger is an unobvious improvement over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0246082 A1 is cited but not relied upon for being anticipatory to at least Claim 1.  Further documents listed on for PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
September 10, 2021